                         Case 4:19-cv-00133-WTM-CLR Document 11 Filed 05/05/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TERRELL DEMETRIUS MAXWELL,

                    Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-CV-133

                  SHERIFF JOHN T. WELCHER, et. al.,

                    Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with this Court's Order dated May 5, 2020, the Report and Recommendation of

                     the United States Magistrate Judge is ADOPTED as the Court's opinion in this case. Plaintiff's

                     complaint is DISMISSED. This case stands closed.




            05/05/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
